UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53843 U.S. CHINA MINING GROUP INC. (Exact name of registrant as specified in its charter) Nevada (State of Incorporation) 43-1932733 (I.R.S. Employer Identification No.) 17890 Castleton Street, Suite 112 City of Industry, California (Address of principal executive offices) (Zip Code) (626) 581-8878 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated fileroAccelerated Filero Non-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). Yes¨ Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of common stock outstanding as of April 24, 2012: 18,852,582 Explanatory Note This Amendment No.1 to U.S. China Mining Group, Inc.'s Quarterly Report on Form10-Q for the period ended March 31, 2011, filed with the Securities and Exchange Commission dated May 16, 2011 (the "Form10-Q"), is being filed to furnish a restatement of U.S. China Mining Group, Inc.’s financial statements.The impact of the restatement is more fully described in Note 20 to the Consolidated Financial Statements contained in this Amendment No.1. This Amendment No. 1 amends and restates in their entireties Items 1, 2, and 4 of Part 1of the Form 10-Q. This Amendment No.1 does not otherwise change or update the disclosures set forth in the Form10-Q as originally filed and does not otherwise reflect events occurring after the original filing of the Form10-Q. U.S. CHINA MINING GROUP INC. INDEX PageNumber PART I. Financial Statements Item 1. Financial Information 1 Consolidated Balance Sheets as of March 31, 2011 (Unaudited)and December 31, 2010 1 Consolidated Statements of Incomes (Unaudited) – Three Months Ended March 31, 2011 and March 31, 2010 2 Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2011 and March 31, 2010 3 Notes to Consolidated Financial Statements – March 31, 2011 (Unaudited)and December 31, 2010 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 31 Signatures 32 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2011 (UNAUDITED) AND DECEMBER 31, 2010 (Restated) ASSETS CURRENT ASSETS Cash & equivalents $ $ Restricted cash Accounts receivable Other receivables, deposits and prepayments Inventory Total current assets NONCURRENT ASSETS Goodwill Prepaid mining right, net Property and equipment, net Construction in progress Deferred tax asset, net Asset retirement cost, net Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Unearned revenue Accrued liabilities and other payables Taxes payable Advance from shareholder - Total current liabilities NONCURRENT LIABILITIES Long-term payable Warrant derivative liability - Asset retirement obligation, net of deposit for mine restoration of $1,175,833 and $1,164,062, respectively Total noncurrent liabilities Total liabilities CONTINGENCIES AND COMMITMENTS STOCKHOLDERS' EQUITY Series A Preferred Stock, $0.001 par value, 8,000,000 shares authorized, 400,000 shares issued and outstanding Common stock, $0.001 par value, 100,000,000 shares authorized, 18,852,582 and 14,932,582 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid in capital Statutory reserves Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 Table of Contents U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) (Restated) Net sales $ $ Cost of goods sold Gross profit Operating expenses Selling General and administrative Total operating expenses Income from operations Non-operating income (expenses) Interest income Interest expense ) ) Warrant derivative income - Other income (expense) ) - Total non-operating expenses, net ) Income before income tax Provision for income tax Net income Other comprehensive income Foreign currency translation gain (loss) ) Comprehensive Income $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Basic net earnings per share $ $ Diluted net earnings per share $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Accretion of interest on asset retirement obligation Imputed interest Change in fair value of warrants derivative ) - Warrants compensation expense - Stock option compensation Changes in deferred tax (Increase) decrease in current assets: Accounts receivable ) Other receivables, deposits and prepayments ) Inventory ) ) Increase (decrease) in current liabilities: Accounts payable ) ) Unearned revenue ) Accrued liabilities and other payables ) Taxes payable ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Change in restricted cash - ) Acquisition of property, plant & equipment - ) Construction in progress ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Advance from shareholders - Proceeds from issuance of common stock - Repayment to shareholders ) - Net cash provided by financing activities EFFECT OF EXCHANGE RATE CHANGE ON CASH & EQUIVALENTS NET INCREASE (DECREASE) IN CASH & EQUIVALENTS ) CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD CASH & EQUIVALENTS, END OF PERIOD $ $ Supplemental Cash flow data: Income tax paid $ $ Interest paid $
